DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Yamashita.
Takagi (US Pub. No. 2018/0292740 A1) discloses:
Regarding claim 1, a light source apparatus (Figure 8, element 202) comprising: a first optical element (Figure 8, element 21) that outputs light; a second optical element (Figure 8, element 27) that outputs light; a support member (Figure 8, element 40B) to which the first optical element (Figure 8, element 21) and the second optical element (Figure 8, element 27) are fixed and which supports the first optical element (Figure 8, element 21) and the second optical element (Figure 8, element 27); a first heat dissipation member (Figure 8, element 22a1) to which the first optical element (Figure 8, element 21) is connected in a heat transferable manner (page 5, paragraph 0091, lines 3-5); a second heat dissipation member (Figure 8, element 44a) to which heat of the second optical element (Figure 8, element 27) is transferred; a heat transport member (Figure 8, element 210) that transports the heat of the second optical element (Figure 8, element 27) to the second heat dissipation member (Figure 8, element 44a); and a cooling fan (Figure 8, element 22b) that sends a cooling gas (i.e. cool air) to both the first heat dissipation member and the second heat dissipation member (page 5, paragraph 0091, lines 6-8), wherein the first heat dissipation member (Figure 8, element 22a1) is disposed on an opposite side from a direction toward which the light outputted from the first optical element (Figure 8, element 21) travels, and at least part of the second heat dissipation member (Figure 8, element 44a) overlaps with the first heat dissipation member (Figure 8, element 22a1) when viewed along a flow direction (i.e. the cool air flows from the fan [element 22b] towards element 22a1 and eventually reaching element 44a as illustrated in Figure 8) of the cooling gas (i.e. air cooled by the fan) sent to the first heat dissipation member (Figure 8, element 22a1) and the second heat dissipation member (Figure 8, element 44a).
Regarding claim 2, an amount of heat generated by the first optical element (Figure 8, element 21) is greater than an amount of heat generated by the second optical element (Figure 8, element 27; i.e. the heat generated by the phosphor layer can be dissipated without the need of a heat sink, implying that the heat generated is less than the heat generated by the light [page 5, paragraph 0096, lines 3-6]).
Regarding claim 3, a surface area of the first heat dissipation member (Figure 8, element 22a1) is greater (clearly illustrated in Figure 8) than a surface area of the second heat dissipation member (Figure 8, element 44a).
Regarding claim 4, the second heat dissipation member (Figure 8, element 44a) is disposed on an upstream of the first heat dissipation member (Figure 8, element 22a1) in the flow direction (i.e. the cool air flows from the fan [element 22b] towards element 22a1 and eventually reaching element 44a as illustrated in Figure 8).
Regarding claim 5, the first optical element (Figure 8, element 21) is a light source that outputs light (page 3, paragraph 0056, lines 11-12), and the second optical element (Figure 8, element 27; page 4, paragraph 0064, lines 1-2) is a wavelength converter (i.e. fluorescence emitter; page 3, paragraph 0053, line 4) that converts the light that is outputted from the light source (Figure 8, element 21) and belongs to a first wavelength band (i.e. light ray flux BLs) into light that belongs to a second wavelength band different (i.e. fluorescence YL) from the first wavelength band (page 4, paragraph 0066, lines 1-4).
Regarding claim 6, an attachment member (i.e. connection plate; Figure 8, element 39) that attaches the second heat dissipation member (Figure 8, element 27) to the support member (Figure 8, element 40B) with the first heat dissipation member (Figure 8, element 22a1) sandwiched therebetween.
Regarding claim 8, part of the first heat dissipation member (Figure 8, element 22a1) is shifted from the second heat dissipation member (Figure 8, element 44a) when viewed along the flow direction (i.e. the cool air flows from the fan [element 22b] towards element 22a1 and eventually reaching element 44a as illustrated in Figure 8).
Regarding claim 9, a duct (Figure 5, element 110) that covers the first heat dissipation member (Figure 5, element 22a1) and the second heat dissipation member (Figure 5, element 27) and causes the cooling gas sent from the cooling fan (element 22) to flow through the first heat A1 dissipation member and the second heat dissipation member (page 6, paragraph 0105, lines 1-4).
Regarding claim 11, a projector (Figure 1, element 1) comprising: the light source apparatus (Figure 1, element 2); a light modulator (Figure 1, elements 4R, 4G and 4B) that modulates light (Figure 1, element WL) outputted from the light source apparatus (Figure 1, element 2); and a projection optical apparatus (Figure 1, element 6) that projects the light modulated by the light modulator (Figure 1, elements 4R, 4G and 4B).
Takagi teaches the salient features of the present invention as explained above except (regarding claim 1) a second heat dissipation member is disposed adjacent to the first heat dissipation member with a gap therebetween.
Yamashita (US Pub. No. 2019/0171092 A1) discloses a second heat dissipation member (Figure 2, element 304) is disposed adjacent to the first heat dissipation member (Figure 3, element 305) with a gap therebetween (i.e. space between elements 304 and 305).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a second heat dissipation member is disposed adjacent to the first heat dissipation member with a gap therebetween as shown by Yamashita in combination with Takagi’s invention for the purpose of dissipating the cooling airflow, thus decreasing the temperature and cooling the heat-generating parts (Yamashita, page 4, paragraph 0048, lines 6-7, 10 and 12). 

Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, Takagi (US Pub. No. 2018/0292740 A1) discloses a light source apparatus (Figure 8, element 202) having a first heat dissipation member (Figure 8, element 22a1) and a second heat dissipation member (Figure 8, element 44a).  However, Takagi and the prior art of record neither shows not suggests a light source apparatus wherein the first heat dissipation member has a recess in which a portion of an outer edge of the first heat dissipation member is cut out when viewed in a direction that intersects the flow direction, and the second heat dissipation member is disposed in the recess.
Regarding claim 10, Takagi (US Pub. No. 2018/0292740 A1) discloses a light source apparatus (Figure 5, element 102) having a duct (Figure 5, element 110) that covers the first heat dissipation member (Figure 5, element 22a1) and the second heat dissipation member (Figure 5, element 27).  However, Takagi and the prior art of record neither shows not suggests a light source apparatus wherein the duct has an opening which opens in an intersection direction that intersects the flow direction and via which the cooling gas that is sent from the cooling fan and cools the first heat dissipation member and the second heat dissipation member is discharged, and the first heat dissipation member and the second heat dissipation member each include a plurality of fins that extend along the intersect direction when viewed along the flow direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Usami (US Pub. No. 2021/0152793 A1) discloses a projection display apparatus including: a light source device; an image generation optical system that generates image light by modulating light from the light source device based on an inputted image signal; and a projection optical system that projects the image light generated by the image generation optical system. The light source device includes a light source section, a radiation fin, a vapor chamber on which the light source section and the radiation fin are disposed, and a cooling fan. The light source section, the radiation fin, and the vapor chamber are disposed on a flow path of cooling gas sent out of the cooling fan.
Momose et al. (JP 2009-251370 A) teaches a projector capable of effectively cooling an optical element. The projector is equipped with: a cooling fan which sends air to the optical element; an auxiliary duct and an air duct body which guide the air to a disposed position of the optical element; a heat receiving side heat transfer member which faces the inside of the auxiliary duct and receives heat of the air inside the auxiliary duct; a heat radiation side heat transfer member which faces the outside of the auxiliary duct, is connected to the heat receiving side heat transfer member so as to transfer the heat, and radiates the heat of the heat receiving side heat transfer member to the outside of the auxiliary duct; a thermoelectric transducer which is interposed between the heat receiving side heat transfer member and the heat radiation side heat transfer member; and heat pipes and which are connected to the optical element and the heat receiving side heat transfer member so as to transfer the heat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



08/12/2022